United States Court of Appeals,

                         Eleventh Circuit.

                           No. 94-4984.

          KOTAM ELECTRONICS, INC., Plaintiff-Appellee,

                                v.

        JBL CONSUMER PRODUCTS, INC., Defendant-Appellant.

                           Nov. 8, 1995.

Appeal from the United States District Court for the Southern
District of Florida (No. 94-779-CIV-FAM), Federico A. Moreno,
Judge.

                     ON PETITION FOR REHEARING

     (Opinion July 28, 1995, 11th Cir., 1995, 59 F.3d 1155)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.

     BY THE COURT:

     A member of this court in active service having requested a

poll on suggestion for rehearing en banc, and a majority of the

judges of this court in active service having voted in favor of

granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.